The petitioner, A.B. Wright, represents that he is restrained of his liberty and unlawfully imprisoned in the county jail of Grady county by Hodge Bailey sheriff of said county. The petition alleges in substance that said sheriff holds said petitioner under a commitment issued by R.E. Davenport as judge of the county court of said county after an examining trial wherein petitioner was held to answer for the crime of rape.
It is further averred that the evidence introduced at said trial did not warrant the conclusion that there was probable cause for believing that a crime had been committed as alleged in the complaint, or sufficient to show probable cause that the defendant was guilty thereof.
It is further alleged that on application for bail before the judge of the district court of Grady county, his bail was fixed in the sum of ten thousand dollars, and that the bail so fixed by said judge is excessive and not warranted by the evidence introduced in said case, and that petitioner is unable to make bond in said sum.
A rule to show cause why the writ should not issue, returnable on the 24th day of March, was ordered and the cause was heard at that time. The court being fully advised, denied the writ. Counsel for petitioner and respondent having agreed that the amount of bail should be reduced to seven thousand five hundred dollars, it is so ordered. The bond to be approved by the clerk of the district court of Grady county. *Page 738